DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/20/2022 is being considered by the examiner except for references:
WO02052086
Mechanically Strong, Flexible Polyimide Aerogels ross-linked with Aromatic Triamine (Meador et al)
Optical and Electrical Characteristics of Silicon Nanowires Prepared by Electroless Etching (Sabar et al)
A New Electrocatalyst Consisting of a Molecularly Homogeneous Platinum-Aerogel Nanocomposite (Siyu Ye, et al)
A New Fuel Cell Electrocatalyst Based on Carbonized Polyacrylonitrile Foam (Siyu Ye, et al)
These references were not provided nor disclosed in the provided PCTs.



Response to Amendment
Support for the amendments to claims 2, 4, 6-8, 13-16, 19-22, and 25 can be found in Applicant’s specification on page 2, line 2 and page 16, line 8. 
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 01/20/2022, with respect to the claim objections have been fully considered. The claim objections have been withdrawn in light of the amendments to the claims.
Applicant' s arguments with respect to claims 2, 4, 6-22, and 24-26 have been considered but are moot due to the amendment to the claims.


Claim Interpretation
The preamble of Claim 2 recites “A nanoporous carbon cathode for a lithium-air/oxygen or zinc- air/oxygen battery”.
The preamble of Claim 2 recites “A nanoporous carbon cathode for a lithium-air/oxygen or zinc- air/oxygen battery” but there is no lithium-air/oxygen or zinc- air/oxygen battery positively recited in the claims until claim 26.  Therefore, the claimed invention is interpreted as being directed to a nanoporous carbon structure, and all other language in the preamble (e.g. “cathode for a lithium-air/oxygen or zinc-air/oxygen battery”) is seen as intended use until claim 26.  Please see MPEP 2111.02 for more information on the effect of the preamble.

Claims 2, 4, 10, 13, and 15-19 use the term “about” in the context of a numerical range. 
Page 4 of the instant specification states “As used herein, "about" means approximately or nearly and in the context of a numerical value or range set forth means +15% of the numerical. In an embodiment, the term "about" can include traditional rounding according to significant figures of the numerical value. In addition, the phrase "about 'x' to 'y"' includes "about 'x' to about 'y'”. 
Therefore, the limitation “about” is being interpreted as, in the context of a numerical value or range set forth, to mean +15% of the numerical


Claim Rejections - 35 USC § 103
Claims 2, 6, 11-12, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641).
Regarding claim 2, 11-12, and 25-26, Godbole discloses a lithium-air/oxygen or zinc-air/oxygen battery, comprising an electrochemical cell (lithium-oxygen cell 100 in Fig. 3) comprising a nanoporous carbon cathode for a lithium-air/oxygen or zinc-air/oxygen battery (oxygen cathode 10 in Fig. 3,P16-18, 63, as drawn to claim 25-26). 
Godbole discloses the nanoporous carbon cathode comprising: a nanoporous carbon material (porous cathode with a sponge-like framework structure made of conductive carbon, P14, 18, 28) with a substantially uniform pore size distribution (“an average pore size that can be set in a defined manner”, P24).
claim 2 and 11-12).
However, Godbole does not disclose wherein the nanoporous carbon material is carbonized, has a pore structure comprising a fibrillar morphology, a Young modulus of at least about 0.2 GPa, and a density between about 0.10 g/cc and about 1.5 g/cc.
In a similar field of endeavor, Steiner ‘641 teaches analogous art of layered aerogels (P90). Steiner ‘641 teaches aerogel compositions may be advantageous in electrodes (P5). Steiner ‘641 teaches an aerogel layer can absorb energy through carbonizing (P93). Steiner ‘641 teaches aerogels can have a fibrous morphology (Fig. 4, P57, 75). Steiner ‘641 teaches aerogel materials can have a compressive modulus (drawn to the claimed Young modulus) greater than about 100 MPa (0.1 GPa, P102) and a bulk density of greater than about 0.1g/cc (P103), which overlaps the claimed ranges of a Young modulus of at least about 0.2 GPa and a density between about 0.10 g/cc and about 1.5 g/cc, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).


Regarding claim 6, modified Godbole meets the limitation wherein the carbonized nanoporous carbon material comprises a carbon aerogel because a carbonizing a structure means the structure is converted into carbon. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Cherepy et al (US 20060029857 A1).
Regarding claim 4, modified Godbole does not meet the limitation wherein the carbonized nanoporous carbon material has an electrical conductivity of at least about 1 S/cm.
In a similar field of endeavor, Cherepy teaches carbon aerogels can be used in fuel cells or batteries (Abstract, [0003]). Cherepy teaches carbon aerogels/xerogels are composed of covalently bonded, nanometer-sized particles that are arranged in a 3-dimensional network and have high electrical conductivity, 25-100 S/cm (P13, a value that lies within, and therefore anticipates, the claimed range of at least about 1 S/cm).
In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Leventis et al (US 20120134909 A1, hereinafter referred to as Leventis ‘909).
Regarding claims 7-8, modified Godbole does not meet the limitation wherein the carbonized nanoporous carbon material comprises a polyimide-derived carbon aerogel in a monolith form.
Steiner ‘641 teaches suitable monolithic aerogel materials include aerogels with high specific stiffness and/or high specific strength (P79). Steiner ‘641 teaches in some embodiments the aerogel material is a flexible monolithic aerogel such as polyimide (P88). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Leventis ‘909 and provided wherein the carbonized nanoporous carbon material comprises a polyimide-derived carbon aerogel in a monolith form, given that Steiner teaches an embodiment wherein an aerogel is a flexible monolithic aerogel such as polyimide, and Leventis ‘909 teaches polyimides demonstrate good chemical resistance as well as excellent mechanical properties and stability at high temperatures, polyimides have good carbonization yields, and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 10, modified Godbole does not meet the limitation wherein the carbon aerogel has a thickness between about 10 µm and about 1000 µm.
Steiner ‘641 teaches the thickness of the aerogel material is less than 1 mm (= 1000 µm), which overlaps the claimed range of a thickness between about 10 µm and about 1000 µm, and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, further in view of Grigorian et al (US 20130040229 A1).
Regarding claim 9, modified Godbole does not meet the limitation wherein the carbon aerogel is substantially or completely binder-free. 
Steiner ‘641 teaches aerogels can be monolithic aerogels (P59, 61, 64-65, 79). Steiner ‘641 teaches suitable monolithic aerogel materials include aerogels with high specific stiffness and/or high specific strength (P79). 
In a similar field of endeavor, Grigorian teaches forming carbon aerogel monoliths typically requires impregnation with an organic-based aerogel that acts as a binder and is then later removed by pyrolysis (P64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the carbon aerogel of modified Godbole to be a monolithic aerogel and provide the carbon aerogel to be substantially or completely binder free, such as providing it through the formation method taught by Grigorian, given that Steiner ‘641 teaches monolithic aerogel materials can have high specific strength. 
	
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Lee et al (US 20120141889 A1, hereinafter referred to as Lee ‘889).
Regarding claim 13, modified Godbole does not meet the limitation wherein the cathode accommodates about 5%-90% of the lithium peroxide particles by weight of the carbon material.
In a similar field of endeavor, Lee ‘889 teaches during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery (P18).
Therefore, one of ordinary skill in the art would be taught from Lee ‘889 to optimize the pore structure of the carbonized nanoporous carbon cathode to accommodate a specific percent/amount of lithium peroxide particles in order to gain a desired capacity. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 16, modified does not meet the limitation wherein the carbonized nanoporous carbon material has a capacity of at least about 800 mAh/g.
In a similar field of endeavor, Lee ‘889 teaches during discharging, lithium peroxide is deposited in pores of the positive electrode, and the amount of the deposited lithium peroxide determines the capacity of the lithium air battery (P18).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Zou et al (Polymer/Carbon-Based Hybrid Aerogels: Preparation, Properties and Applications)
Regarding claim 14 and 17-18, modified Godbole does not meet the limitation wherein the carbonized nanoporous carbon material has a pore volume of at least 0.3 cc/g, wherein the pore structure comprises a full width at half max of about 50 nm or less, or wherein the pore structure comprises a pore size at max peak from distribution of about 100 nm or less.
In a similar field of endeavor, Zou teaches drying methods have a great influence on the structure, surface area, porosity, and pore volume of aerogels and proper drying methods should be considered according to the practical requirements (p. 6811). Zou teaches different carbonization temperatures can affect macropore volume, mesopore volume, micropore volume, 
One of ordinary skill in the art would be taught by Zou that the pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel are result-effective variable which depend on the manufacturing method (the drying and pyrolysis/carbonization) and therefore ne of ordinary skill in the art would be taught to optimize the manufacturing method in order to get a desired pore volume, full width at half max, and pore size at max peak from distribution of a carbon aerogel. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Lee et al (US 20190148803 A1, hereinafter referred to as Lee ‘803).
Regarding claim 15, modified Godbole does not meet the limitation wherein the carbon material has a porosity between about 10% and 90%.

While Lee ‘803 does not explicitly teach a porosity between about 10 vol % and about 90 vol %, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘803 within the cathode of modified Godbole and provided a porosity within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP § 2144.05).
Further, from the teaching of Lee ‘803 one of ordinary skill in the art would recognize, that the amount of porosity is a result-effective variable and the specific amount of porosity is up to one of ordinary skill in the art to decide based on the desired capacity and energy density of the cathode. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (DE-102015207552-A1 using the machine translation from Espacenet provided) in view of Steiner, III et al (US 20140287641 A1, hereinafter referred to as Steiner ‘641) as applied to claim 2, and further in view of Leventis et al (US 20120152846 A1, hereinafter referred to as Leventis ‘846).
Regarding claim 19, modified Godbole does not disclose wherein the fibrillar morphology of the carbonized nanoporous carbon material includes an average strut width of about 2-10 nm.
Steiner ‘641 teaches examples of aerogels with fibrous morphologies include polyurea aerogels (P75), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have chosen a carbonized aerogel based on polyurea aerogel given it is known to have a fibrillar morphology and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In a similar field of endeavor, Leventis ‘846 teaches polyurea aerogels (P10). Leventis teaches aerogels may have fibrous morphologies where the aerogels may include nanofibers having various diameters and lengths (P66). Leventis ‘846 teaches in some embodiments, fibrous morphologies of aerogels include fibers having an average diameter ranging between about 1 nm and about 500 nm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Leventis ‘846 and chosen . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729